Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 1 reads “herein said linkage” it should read --wherein said linkage--.
Claim 3, line 1 reads “herein said linkage” it should read --wherein said linkage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites that the support blocks and lugs are coupled to each other. If this is so, it is unclear how the support assembly is slidably disposed on the support frame.
Claim 11, recites the limitation of a linkage assembly to slide the motor-pinion gear support assembly along the planar surface of the support frame. Neither the written description show or describe how the motor support assembly is sliadably disposed on the support surface. It is unclear if the support blocks 102, 106, 114 are connected to the support frame and the lugs slide through them, or there is another method of being sliadably disposed. Fig. 3 shows some unlabeled structure which is also not described in the specification which appears to have a pivotable arm and U-bolt, however, it is unclear to the Examiner how this structure is related to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the handle lug member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 14 is rejected for substantially the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim (U.S. Patent No. 10,849,803).
Regarding claim 1 Shim discloses, An assembly for operating a wheelchair comprising:
(a)    a support frame having a planar support surface (Shim: Fig. 7, element 133; disk housing; Examiner note: the planar surface is the interior section of housing 133);
(b)    a motor support assembly (Shim: figs. 5, 7; elements 141, 146; gear box, rotating frame) slidably disposed on the planar support surface (Shim Fig. 5; Examiner note: though pivotally connected the rotating frame 146 is also slidably disposed with disk housing 133 when it moves between the lower arm sections of housing 133);
(c)    a motor (Shim Fig. 5, element 150; motor) supported by the motor support assembly (Shim: col. 7, lines 54-55);
(d)    a pinion gear (Shim: Fig. 5, element 140, 160; gear, roller) coupled to the motor (Shim: col. 6, line 22);
(e)    a linkage assembly (Shim: Fig. 7, elements 132, 143; rotating disk, connection link) coupled to the motor support assembly and to the support frame (Shim: col. 8, lines 1-21); and
(f)    a handle member (Shim: Fig. 7, element 131; pressing lever) coupled to the linkage assembly (Shim: col. 8, lines 1-5).
Regarding claim 2, Shim discloses: herein said linkage assembly comprises a generally concave shape (Shim: Fig. 7; Examiner note: the concave part of the linkage assembly is where connection link 143 meets rotating disk 132 at shaft 145).
Regarding claim 3, shim discloses: herein said linkage assembly comprises a generally convex shape (Shim: Fig. 7; Examiner note: the convex part of the linkage assembly is where connection link 143 meets gear box 141 at shaft 147).
Regarding claim 4, shim discloses: wherein said linkage assembly comprises a first arm assembly (Shim: fig. 7, element 132; rotating disk) coupled to the support frame and to the handle member (Shim: col. 8, lines 1-5), and a second arm assembly (Shim: Fig. 7, element 143; connection link) coupled to the motor support assembly and to the first arm assembly (Shim: col. 8, lines 19-28).
Regarding claim 5, Shim discloses: comprising a coupler connected to the support frame, said coupler comprises a pair of generally parallel coupler arms where between said first arm assembly pivotally moves (Shim: col. 8, lines 1-6; Examiner note: the coupler is comprised of the two yoke arm sections of housing 133 that extend down from the closed top section of housing 133 in which disk 132 rotates. See Fig. 5).
Regarding claim 15, Shim discloses: A wheel chair (Shim Abstract) comprising:
(a)    a wheel-chair frame assembly comprising a first support frame having a first planar support surface and a second support frame having a second planar support surface (Shim: Fig. 7, element 133; disk housing; col. 5, lines 14-17 Examiner note: the planar surface is the interior section of housing 133, Additionally,, Shim discloses there are identical units on each side of the wheelchair, for the purposes of responding this claim only the listed parts for the left side unit will be listed);
Examiner note: though pivotally connected the rotating frame 146 is also slidably disposed with disk housing 133 when it moves between the lower arm sections of housing 133), and a second motor support assembly (Shim: figs. 5, 7; elements 141, 146; gear box, rotating frame) slidably disposed on the second planar support surface (Shim Fig. 5; Examiner note: though pivotally connected the rotating frame 146 is also slidably disposed with disk housing 133 when it moves between the lower arm sections of housing 133);
(c)    a first motor (Shim Fig. 5, element 150; motor) supported by the first motor support assembly (Shim: col. 7, lines 54-55), and a second motor (Shim Fig. 5, element 150; motor) supported by the second motor support assembly (Shim: col. 7, lines 54-55);
(d)    a first pinion gear (Shim: Fig. 5, element 140, 160; gear, roller) coupled to the first motor (Shim: col. 6, line 22), and a second pinion gear (Shim: Fig. 5, element 140, 160; gear, roller) coupled to the second motor (Shim: col. 6, line 22);
(e)    a first linkage assembly (Shim: Fig. 7, elements 132, 143; rotating disk, connection link) coupled to the first motor support assembly and to the first support frame (Shim: col. 8, lines 1-21), and a second linkage assembly (Shim: Fig. 7, elements 132, 143; rotating disk, connection link) coupled to the second motor support assembly and to the second support frame (Shim: col. 8, lines 1-21); and
(f)    a first handle member (Shim: Fig. 7, element 131; pressing lever) coupled to the first linkage assembly, and a second handle member (Shim: Fig. 7, element 131; pressing lever) coupled to the second linkage assembly (Shim: col. 8, lines 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen (U.S. Patent No. 6,408,961).
Regarding claim 9, Shim does not teach: comprising a bull gear adapted for engaging the pinion gear, said bull gear having at least one spoke-engaging coupler being geometrically shaped as a block having a longitudinal channel wherein a spoke of a wheel of the wheelchair lodges for coupling the bull gear to the wheel.
However, in the same field of endeavor, Chen teaches:
comprising a bull gear (Chen: Fig. 6, element 135; large gear) adapted for engaging the pinion gear (Chen: fig. 6, element 133; small gear; Examiner note: in the combination of Shim in view of Chen, the gear 140 and roller 160 disclosed by Shim would be replaced with the gear system disclosed by Chen), said bull gear having at least one spoke-engaging coupler (Chen: Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair driving device disclosed by Shim with the drive assembly disclosed by Chen. One of ordinary skill in the art would have been motivated to make these modifications in order to provide a gear system which provides better and more reliable traction than a friction roller as a gear system is not able to slip, which can be beneficial in inclement weather situations or while traversing difficult terrain such as steep hills. Moreover, the choice to use a gear assembly rather than a friction roller amounts to no more than the obvious simple substitution of one known type of drive assembly for another known type of drive assembly, in a manner that yields predictable results (i.e. the drive assembly is unable to slip).
Regarding claim 11, Shim teaches: A method for engaging gears in a motorized vehicle (Shim: col. 5, line 66 – col. 6, line 1) comprising:
(a)    providing a motorized vehicle comprising a vehicle frame (Shim: col. 5, lines 56-57) having a support frame with a planar surface (Shim: Fig. 7, element 133; disk housing; Examiner note: the planar surface is the interior section of housing 133), and a motor-pinion gear support assembly (Shim: figs. 5, 7; elements 141, 146, 150; gear box, rotating frame; motor) supporting a motor (Shim: col. 7, lines 54-55) and a pinion gear (Shim: Fig. 5, element 140, 160; gear, roller) coupled to the motor (Shim: col. 6, line 22); and

However, Shim does not teach: until the pinion gear engages and meshes with a bull gear of the motorized vehicle, said bull gear comprising at least one spoke-engaging coupler having a channel wherein a spoke of a wheel of the motorized vehicle lodges for coupling the bull gear to the wheel.
However, in the same field of endeavor, Chen teaches: 
until the pinion gear (Chen: fig. 6, element 133; small gear; Examiner note: in the combination of Shim in view of Chen, the gear 140 and roller 160 disclosed by Shim would be replaced with the gear system disclosed by Chen) engages and meshes with a bull gear of the motorized vehicle (Chen: Fig. 6, element 135; large gear), said bull gear comprising at least one spoke-engaging coupler (Chen: Fig. 6, elements 43, 136; ring plate, driving rod) having a channel wherein a spoke of a wheel of the motorized vehicle lodges for coupling the bull gear to the wheel (Chen: col. 3, lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair driving device disclosed by Shim with the drive assembly disclosed by Chen. One of ordinary skill in the art would have been motivated to make these modifications in order to provide a gear system which provides better and more reliable traction than a friction roller as a gear system is not able to slip, which can be beneficial in inclement weather situations or while traversing difficult terrain such as steep hills. Moreover, the choice to use a gear assembly rather than a friction roller amounts to no more than the obvious simple substitution of one known type of drive assembly for another known type of 
Regarding claims 16 and 17, Shim does not teach: comprising a first/second bull gear (Chen: Fig. 6, element 135; large gear) adapted for engaging the first/second pinion gear (Chen: fig. 6, element 133; small gear; Examiner note: in the combination of Shim in view of Chen, the gear 140 and roller 160 disclosed by Shim would be replaced with the gear system disclosed by Chen), said first/second bull gear having three first/second spoke-engaging couplers (Chen: Fig. 6, elements 43, 136; ring plate, driving rod), each first/second coupler being geometrically shaped as a rectangular block (Chen: Fig. 4, element 431; projections) having a first/second longitudinal channel wherein a spoke of a first/second wheel of the wheelchair lodges for coupling the first/second bull gear to the first/second wheel (Chen: col. 3, lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair driving device disclosed by Shim with the drive assembly disclosed by Chen. One of ordinary skill in the art would have been motivated to make these modifications in order to provide a gear system which provides better and more reliable traction than a friction roller as a gear system is not able to slip, which can be beneficial in inclement weather situations or while traversing difficult terrain such as steep hills. Moreover, the choice to use a gear assembly rather than a friction roller amounts to no more than the obvious simple substitution of one known type of drive assembly for another known type of drive assembly, in a manner that yields predictable results (i.e. the drive assembly is unable to slip).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hancock (U.S. Patent App. Pub. No. 2018/0280213) discloses a mechanism to engage a friction roller with a wheelchair wheel.
Jones (U.S. Patent No. 4,961,473) discloses a mechanism to engage a friction roller with a wheelchair wheel.
Lotz (U.S. Patent No. 3,376,944) discloses a frame to brace a motor roller against a wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611